In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00069-CR
        ______________________________


        DOUGLAS JAMES LANE, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 7th Judicial District Court
                Smith County, Texas
           Trial Court No. 007-1469-10




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

        Douglas James Lane, appellant, has filed with this Court a motion to dismiss his appeal,

originally filed in the Tyler Court of Appeals.1 The motion is signed by Lane and by his counsel

in compliance with Rule 42.2(a) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

42.2(a). As authorized by Rule 42.2, we grant the motion. See TEX. R. APP. P. 42.2.

        Accordingly, we dismiss the appeal.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           May 6, 2011
Date Decided:             May 9, 2011

Do Not Publish




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2